Detailed Action
1. This Office Action is submitted in response to Amendment filed 12-23-2020, wherein claim 1 was amended. Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Arguments	
2. Applicant's arguments filed 12-23-2020 have been fully considered and they are persuasive. All rejections in the Office Action mailed 10-15-2020 are hereby withdrawn.

			Allowable Subject Matter

3. Claims 1-20 are allowed


Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses a method for determining an amino acid sequence of a polypeptide of
interest that uses a protease to cleave peptide bonds after a basic amino acid in order to produce two sets of digested peptide fragments that are fragmented with a mass spectrometer to produce two corresponding sets of fragmented peptide ions whose masses are subsequently determined. See USPN 7,642,509; US Pat Pub No 2004/0185448; US Pat Pub No 2010/0301206.
	The prior art also discloses using a mass ladder to search predicted protein sequences in order to identify proteins. See USPN 5,824,556; USPN 8,352,193 and US Pat Pub No 2019/035343. 
	However, the prior art fails to explicitly disclose selecting pairs of peptide ions from two sets of fragmented peptide ions that differ in mass by a mass of an arginine amino acid residue or a mass of a 
	5. Claim 1 is allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest a a method for determining an amino acid sequence of a polypeptide of
interest that includes producing two sets of digested peptide fragments that are fragmented with a mass spectrometer in order to produce two corresponding sets of fragmented peptide ions, as described above, where pairs of peptide ions are selected from the sets of fragmented peptide ions that, differ in mass by a mass of an arginine amino acid residue or a mass of a lysine amino acid residue; assigning an ion type for the pairs of peptide ions to generate a list of the same-type peptide ions; selecting a mass ladder of peptide ions with incremental mass by the mass of amino acid residue(s) to identify individual amino acid residues and assembling the identified amino acid residues to determine the amino acid sequence of a polypeptide of interest.
	6. Claims 2-20 are allowed by virtue of their dependency upon allowed claim 1. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 



reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
February 17, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881